Citation Nr: 0716770	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under chapter 30, title 38, 
United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




REMAND

The veteran served on active duty from November 1992 to 
January 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran's delimiting period for use of her education 
benefits under chapter 30 expired on January 4, 2005, 10 
years after the date of her separation from active military 
service on January 3, 1995. 

In December 2004, the veteran applied for an extension of her 
education benefit period.  The veteran stated that in 1995 
she was in and out of hospitals with complications from her 
pregnancy from February 1995 to August 1995 when her son was 
born.  She stated that her son was born prematurely and it 
took a year for her and her son to recover from his birth.   

In August 2006, the veteran appeared at a videoconference 
hearing before the undersigned.  The veteran appeared for her 
hearing at the VA office in Greta, Louisiana, and submitted 
to that office additional documents in support of her claim, 
with a waiver of RO consideration.  These additional 
documents apparently included records of the medical 
condition of her son.  She has argued that she was not able 
to attend school for a year after he was born because he had 
medical complications and she had to care for him.  
Unfortunately, the record now before the Board does not 
include these records, and the Board has made unsuccessful 
efforts to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the 
evidence the veteran submitted at her 
hearing on August 8, 2006 before the 
undersigned.  If the evidence is not 
found, contact the veteran and request 
that she re-submit the evidence to VA.  
Provide her with a waiver of RO 
consideration of this evidence for her 
signature.  Allow the veteran adequate 
time to respond to the request.   

2.  Thereafter, the case should be 
returned to the Board for further action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



